DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
Applicant filed a response; amended claim 6, 12, 21, 22, 24, 27—29, 31, 32, 35; and added new claim 38 on 12/15/2021. 

Response to Arguments
Applicant's arguments filed on 12/15/2021 have been fully considered but they are not persuasive. 

Applicant argues: 
“The Office asserts that claims 1, 2, 6, 12, 14, 21-24, and 27-37 are being interpreted under
35 U.S.C. § l 12(f) as allegedly failing to recite sufficient structure to achieve the claimed function.
As shown above, Applicant herein cancels claim 23 without prejudice or disclaimer, rendering the
§ l 12(f) interpretation of this claim moot. For claims 1, 2, 6, 12, 14, 21, 22, 24, and 27-37,
Applicant respectfully traverses the § l 12(f) interpretation. In particular, Applicant respectfully
submits that none of these claims recite the term "means for" and, thus, do not invoke an
interpretation under 35 U.S.C. § l 12(f). Additionally, Applicant respectfully submits that at least
claims 1, 2, 6, 12, 14, 21, 22, 24, and 27-37 recite sufficient structure to perform the functions
recited by these claims so as to avoid interpretation under 35 U.S.C. § 112(f). Accordingly,
Applicant respectfully submits that these claims should not be limited to the interpretation set forth
in the Office Action.” 

“Claims 1, 14, 27-30, and 32 were rejected under 35 U.S.C. § l 12(b) as allegedly being indefinite. In particular, the Office asserts that "Applicant's disclosure fails to disclose the
structure of the 'clamping mechanism." Office Action, p. 3.
The MPEP states that the "applicant shall furnish a drawing where necessary for the understanding of the subject matter to be patented." MPEP 608.02. Paragraph [0066] of Applicant's specification recites a "clamping mechanism" and states that "clamping may inhibit tension within the reinforcement from causing movement after severing is complete ... [and] any type of clamping mechanism known in the art could be located upstream and/or downstream of blade." A clamping mechanism is described in the specification, and a detailed illustration of the actual device is not essential to the proper understanding of the technology of the application. In other words, Applicant respectfully submits that an illustration of a "clamping module" is not necessary for an understanding by one of ordinary skill in the art of the subject matter to be patented. Therefore a "clamping mechanism" does need not to be shown in the figures for an understanding of the principle of operation.


Examiner concurs the following limitations, “ a feeder;” “ a clamping mechanism;” “a compacting module;” “a cutting module;” “a compacting module;”  “a compactor;”  and “a curing module,”  interpreted under the 112(f) Claim Interpretation do not recite “means for.” However, the presumption that the claim limitations are not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.  The claim limitations “a feeder;” “ a clamping mechanism;” “a compacting module;” “a cutting module;” “a compacting module;”  “a compactor;”  and “a curing module” recite function without reciting sufficient structure. 

While Examiner agrees the specification provides functional description of the “clamping mechanism,” including “clamping may inhibit tension within the reinforcement from causing movement after severing is complete… and any type of clamping mechanism known in the art could be located upstream and/or downstream of blade,” the specification fails to provide the structure of the “clamping mechanism.” While Examiner concurs an illustration of a "clamping module" is not necessary, Examiner notes limitations referring to the “clamping mechanism” fail to particularly point out and distinctly claim the structure. 

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Objections
Claim 32 is objected to because of the following informalities: “the continues reinforcement” should read --the continuous reinforcement--.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
	“ a feeder” in the limitation “a feeder located between the receiving end and discharging end, the feeder being configured to push the continuous reinforcement out of the print head at only select times during discharge of the continuous reinforcement and the matrix” in claim 1; 
	“ a clamping mechanism” in the limitation “a clamping mechanism configured to clamp the continuous reinforcement at the selected times during discharge of the continuous reinforcement and matrix” in claim 1; 
	“a compacting module” in the limitation “a compacting module located downstream of the feeder” in claim 2,14, and 32;
	“a cutting module” in the limitation “a cutting module being configured to cut the continuous reinforcement” in claim 2, 14, and 32; 
	“a compacting module” in claim 30;
	“a compactor” in claim 36; and
	“a curing module” in the limitation “a curing module configured to cure the continuous reinforcement at least partially coated in the matrix” in claim 38. 

	For examination purposes, the “feeder” or “feeding mechanism” is interpreted as rollers [0038] or eccentric wheel, cylinder, or cam [0040] and its equivalents; the “compacting module” and “compactor” will be interpreted as a roller [0038] and its equivalents; the “cutting module” will be interpreted as a blade [0044]-[0046] and its equivalents; and “the curing module” will be interpreted as a source of UV light and/or laser energy [0058]. 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 24 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 24 recites “the controller is further configured to cause the feeder to be inhibited from pushing the continuous reinforcement out of the print head during times other than the startup sequence.” The specification does not provide written support for this limitation. While there is support for controlling the feeder to push, disengage with, or engage with the continuous reinforcement, there appears to be not support for causing the feeder to be inhibited from pushing the continuous reinforcement out of the print head during times other than the startup sequence. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, 2, 6, 14, 27-32, 36, and 37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “clamping mechanism configured to clamp the continuous reinforcement at the select times during discharge of the continuous reinforcement.” Claims 1, 14, 27, 28, 29, 30, and 32 recite “clamping module.” Applicant recites “accordingly, any type of clamping mechanism known in the art (not shown) could be located upstream and/or downstream of blade 134 and anvil 136.” The claims are indefinite for failure to particularly point out and distinctly claim the structure of the recited “clamping module.” Similarly, “clamping mechanism configured to clamp the continuous reinforcement” is recited in claim 31 and 32. Applicant’s disclosure fails to disclose the structure of the “clamping mechanism.”

Claim 36 is indefinite as it recites “a cutter located between the feeder and the cutter,” where the location of the cutter is incorrectly described with respect to itself. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 12, 21, 22, 27-29, 31-35, and 38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mark (PG-PUB 2016/0144565). 
Regarding claim 1, Mark teaches a print head for an additive manufacturing system (Figure 1C), comprising:
a receiving end configured to receive a matrix and a continuous reinforcement (Figure 1C);
a discharge end configured to discharge the continuous reinforcement at least partially coated in the matrix (Figure 1C, item 726); 
a feeder located between the receiving end and the discharging end, the feeder capable of pushing the continuous reinforcement out of the print head at only select times during discharge of the continuous reinforcement and the matrix (Figure 1C, item 42 and [0097]); and 
a clamping mechanism capable of clamping the continuous reinforcement at the select times during discharge of the continuous reinforcement and matrix (Figure 1C, item 42 upstream from the feeder 42; Figure 7; and [0135]). 


    PNG
    media_image1.png
    703
    596
    media_image1.png
    Greyscale



Regarding claim 2, Mark teaches the apparatus as applied to claim 1, wherein the feeder is capable of pushing the continuous reinforcement and the matrix out of the print head only during a startup sequence (Figure 1C and 42 and [0097]). 

Regarding claim 12, Mark teaches a system for additively manufacturing a composite structure, comprising:	at least one of a gantry that moves in a plurality of directions during manufacturing of the composite structure (Figure 4);
a print head coupled to the gantry, the print head including:
a receiving end configured to receive a matrix and a continuous reinforcement (Figure 1C);
a discharge end configured to discharge the continuous reinforcement at least partially coated in the matrix (Figure 1C, item 726); 
a feed mechanism located between the receiving end and the discharging end, the feeder capable of pushing the continuous reinforcement out of the print head at only select times during discharge of the continuous reinforcement and the matrix (Figure 1C, item 42 and [0097]); 
	one or more processors, wherein 
one or more non-transitory computer-readable media storing instructions that, when executed by the one or more processors [0135], cause the one or more processors to perform operations comprising:
	causing, during a startup sequence of the print head, the continuous reinforcement to be pushed out of the print head via the feed mechanism [0099], [0104], [0125], [0152]; and
	causing, after the startup sequence, the continuous reinforcement to be pulled out of the print head (Figure 7 and [0130], [0139], [0150], [0152], [0161]). 

Regarding claim 21, Mark teaches a system for additively manufacturing a composite structure, comprising:	at least one of a gantry that moves in a plurality of directions during manufacturing of the composite structure (Figure 4);
a print head coupled to the gantry, the print head including:
a receiving end configured to receive a matrix and a continuous reinforcement (Figure 1C);
a discharge end configured to discharge the continuous reinforcement at least partially coated in the matrix (Figure 1C, item 726); 
a feed mechanism located between the receiving end and the discharging end, the feeder capable of pushing the continuous reinforcement out of the print head at only select times during discharge of the continuous reinforcement and the matrix (Figure 1C, item 42 and [0097]); 
	a controller in communication with the feeder [0135], the controller being configured to:
		cause the feeder to engage the continuous reinforcement during a startup sequence [0099], [0104], [0125], [0152]; and
		cause the feeder to disengage the continuous reinforcement after the startup sequence [0150].  

	Regarding claim 22, Mark teaches the apparatus as applied to claim 21, wherein the controller is further configured to cause the feeder to:
	engage the continuous reinforcement to allow the continuous reinforcement to be pushed out of the print head [0099], [0104], [0125], [0152];
	disengage the continuous reinforcement to allow the continuous reinforcement to be pulled out of the printhead [0150]. 


	Regarding claim 27, Mark teaches the apparatus as applied to claim 1, wherein the clamping mechanism is located between the receiving end and the discharging end, and upstream of the feeder (see annotated Figure 1C). 

	Regarding claim 28, Mark teaches the apparatus as applied to claim 1, wherein the clamping mechanism is capable of clamping the continuous reinforcement while the continuous reinforcement is pushed out of the print head [0099] and [0152].

Regarding claim 29, Mark teaches the apparatus as applied to claim 1, wherein the clamping mechanism capable of clamping the continuous reinforcement during a startup sequence [0099], [0104], [0125], [0152].

Regarding claim 31, Mark teaches the apparatus as applied to claim 12, further comprising a clamping mechanism, wherein the operations further comprise causing the clamping mechanism to clamp the continuous during the startup sequence  (Figure 1C, item 42 upstream from the feeder 42; Figure 7; and [0099], [0104], [0152]). 

Regarding claim 32, Mark teaches the apparatus as applied to claim 12, further comprising a cutting module being configured to cut the continuous reinforcement, wherein the cutting module is located between the feeder and a discharge end (Figure 1C, item 8A and [0017]) and a clamping mechanism configured to clamp the continuous reinforcement, wherein the operations further comprise causing the clamping mechanism to clamp the continuous reinforcement during cutting of the continuous reinforcement (Figure  1C and 7; [00135]; [0157]).

Regarding claim 33, Mark teaches the apparatus as applied to claim 12, wherein the feed mechanism is capable of engaging the continuous reinforcement to pushed the continuous reinforcement out of the print head (Figure 1C, item 42 upstream from the feeder 42; Figure 7; and [0099], [0104], [0152]); and
the feed mechanism is capable of disengaging the continuous reinforcement to permit the continuous reinforcement to be pulled out of the print head. 

While Mark does not teach the feed mechanism disengages the continuous reinforcement to permit the continuous reinforcement to be pulled out of the print head, given that the structure of the feed mechanism of Mark is identical to the instant claimed feeder, the feed mechanism of Mark would be capable of performing the same functions as the claimed feed mechanism. 

The cited prior art teaches all of the positively recited structure of the claimed apparatus. A statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. Apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function.
Additionally, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 (I).


Regarding claim 34, Mark teaches the apparatus as applied to claim 21, wherein the feeder is capable of disengaging the continuous reinforcement after the startup sequence to allow the continuous reinforcement to be pulled out of the print head during discharge of the continuous reinforcement. 
While Mark does not teach the feeder disengages the continuous reinforcement after the startup sequence, given that the structure of the feeder of Mark is identical to the instant claimed feeder, the feeder of Mark would be capable of performing the same functions as the claimed feeder. 

The cited prior art teaches all of the positively recited structure of the claimed apparatus. A statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. Apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function.
Additionally, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 (I).

Regarding claim 35, Mark teaches the apparatus as applied to claim 21, further comprising a cutter (Figure 1B, item 8A), wherein the controller is further configured to cause the feeder to engage the continuous reinforcement during a cutting of the continuous reinforcement (Figure  1C and 7; [00135]; [0157]).

Regarding claim 38, Mark teaches the apparatus as applied to claim 21, further comprising a curing module capable of curing the continuous reinforcement at least partially coated in the matrix [0197]-[0198]. 
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 6 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Mark (PG-PUB 2016/0144565), as applied to claim 1,  in view of Ueda (English Translation of WO2017150186).
Regarding claim 6, Mark teaches the apparatus as applied to claim 1, further comprising a cutting module being configured to cut the continuous reinforcement, wherein the cutting module is located between the feeder and a discharge end (Figure 1C, item 8A and [0017]) and an ironing lip continually ironing the filament onto a worksurface (Figure 23A-23C and [0098]). 

Mark does not teach a compacting module located downstream of the feeder  wherein the compacting module is a roller. 

Ueda teaches a compact roller used in filament printing (Figure 5). 

Both Mark and Ueda teach mechanisms for compacting a filament to a work surface. It would have been obvious to one of ordinary skill in the art to substitute compacting mechanism of Mark with the compacting mechanism of Ueda, a functionally equivalent compacting module. 

Regarding claim 30, Mark teaches the apparatus as applied to claim 1, further comprising an ironing lip continually ironing the filament onto a worksurface (Figure 23A-23C and [0098]) and an actuator to move the print head in an X, T, and Z direction, thereby adjusting a vertical position of the ironing lip relative to the continuous reinforcement [0009], [0184]. 

Mark does not teach a compacting module located downstream of the feeder  wherein the compacting module is a roller. 

Ueda teaches a compact roller used in filament printing (Figure 5). 

Both Mark and Ueda teach mechanisms for compacting a filament to a work surface. It would have been obvious to one of ordinary skill in the art to substitute compacting mechanism of Mark with the compacting mechanism of Ueda, a functionally equivalent compacting module. 


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Mark (PG-PUB 2016/0144565), as applied to claim 12,  in view of Ueda (English Translation of WO2017150186).
Regarding claim 14, Mark teaches the apparatus as applied to claim 12, further comprising a cutting module being configured to cut the continuous reinforcement, wherein the cutting module is located between the feeder and a discharge end (Figure 1C, item 8A and [0017]) and an ironing lip continually ironing the filament onto a worksurface (Figure 23A-23C and [0098]). 

Mark does not teach a compacting module located downstream of the feeder  wherein the compacting module is a roller. 

Ueda teaches a compact roller used in filament printing (Figure 5). 

Both Mark and Ueda teach mechanisms for compacting a filament to a work surface. It would have been obvious to one of ordinary skill in the art to substitute compacting mechanism of Mark with the compacting mechanism of Ueda, a functionally equivalent compacting module. 


Claim 24, 36, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Mark (PG-PUB 2016/0144565), as applied to claim 21,  in view of Ueda (English Translation of WO2017150186).
	Regarding claim 24, Mark teaches the apparatus as applied to claim 21. 
Mark does not explicitly teach the controller is further configured to cause the feeder to be inhibited from pushing the continuous reinforcement out of the print head during times other than the startup sequence. However, Mark teaches the feeder actively pushes the continuous reinforcement out of the print head only when the feeder is programmed to rotate [0150]. Given that the feeder is operated only when programmed to do so and the controller is programmed to push the filament through by operating the feeder during the startup sequence, the feeder would be operated to push the continuous reinforcement during the startup sequence. Therefore, the feeder would be inhibited from pushing the continuous reinforcement out of the print head during times other than the startup sequence. 
Examiner notes the continuous reinforcement may be pulled from the feed mechanism during times other than the startup sequence, but in these instances, the controller is not causing the feeder to push the continuous reinforcement but rather disengage the continuous reinforcement [0150]. 

Regarding claim 36, Mark teaches the apparatus as applied to claim 21, further comprising a cutting module being configured to cut the continuous reinforcement, wherein the cutting module is located between the feeder and a discharge end (Figure 1C, item 8A and [0017]) and an ironing lip continually ironing the filament onto a worksurface (Figure 23A-23C and [0098]). 

Mark does not teach a compactor. 
 
Ueda teaches a compact roller used in filament printing (Figure 5). 

Both Mark and Ueda teach mechanisms for compacting a filament to a work surface. It would have been obvious to one of ordinary skill in the art to substitute compacting mechanism of Mark with the compacting mechanism of Ueda, a functionally equivalent compacting module. 

Regarding claim 37, Mark teaches the apparatus as applied to claim 36, further an actuator to move the print head in an X, T, and Z direction, thereby adjusting a vertical position of the ironing lip relative to the continuous reinforcement [0009], [0184],
thereby allowing the compactor to move between a retracted position and an extended position. 

While Mark does not teach the compactor is in the retracted position during the startup sequence and the compactor is in the extended position after the startup sequence, given that the structure of the compactor of Mark in view of Ueda is identical to the instant compactor, the compactor of Mark would be capable of performing the same functions as the claimed compactor. 

The cited prior art teaches all of the positively recited structure of the claimed apparatus. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 (I).
Additionally, a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. Apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function.

	 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANA C PAGE whose telephone number is (571)272-1578. The examiner can normally be reached M-F, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 5712721095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HANA C. PAGE
Examiner
Art Unit 1745



/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742